FILED
                             NOT FOR PUBLICATION                            AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ISIDRO JUAN FRANCISCO,                           No. 11-72651

               Petitioner,                       Agency No. A070-636-716

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Isidro Juan Francisco, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Nicaraguan Adjustment and Central American Relief


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Act (“NACARA”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006), and we deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the BIA’s finding that Juan Francisco failed to

establish past persecution on account of an actual or imputed political opinion. See

INS v. Elias-Zacarias, 502 U.S. 478, 482-83 (1992) (forced recruitment alone does

not suffice to show persecution on account of political opinion). Because Juan

Francisco failed to present his “social group” argument to the BIA, we do not

consider it. See Cordon-Garcia v. INS, 204 F.3d 985, 988 (9th Cir. 2000). Having

failed to establish past persecution, Juan Francisco is not entitled to a presumption

of future persecution. See Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir.

2002). Juan Francisco does not argue that he otherwise established a well-founded

fear of future persecution. Accordingly, his asylum and withholding of removal

claims fail. See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      We lack jurisdiction to review the agency’s determination that Juan

Francisco is not eligible for NACARA relief. See Ixcot v. Holder, 646 F.3d 1202,

1213-14 (9th Cir. 2011). Juan Francisco argues that the BIA found that he credibly

testified regarding completion of an ABC registration form, and that it erred as a


                                           2                                    11-72651
matter of law by requiring him to prove that the form was properly filed. We reject

this argument because, contrary to his assertion, the BIA did not find that the

document Juan Francisco signed was an ABC registration form.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                       11-72651